          Case 1:20-cv-09279-JPC Document 12 Filed 12/04/20 Page 1 of 2




                                                                                         12/4/2020




                                               November 23, 2020


VIA ECF

The Honorable John P. Cronan
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street, Room 1320
New York, NY 10007

       Re:     The Gabelli Asset Fund, et al. v. Su Ping Lu, et al., Case No. 1:20-cv-
               08296; Husson v. Garrett Motion Inc., et al, Case No. 1:20-cv-07992;
               Froehlich v. Olivier Rabiller, et al., Case No. 1:20-cv-09279.

Dear Judge Cronan:

        Plaintiffs in the above-captioned related matters hereby jointly move this Court for an order
adjourning the Initial Pretrial Conferences currently set for December 7, 2020 until the Court
appoints a lead plaintiff and lead counsel pursuant to the Private Securities Litigation Reform Act
(15 U.S.C. § 78u-4(3), setting related briefing deadlines, and consolidating the above-captioned
actions. A stipulation and proposed order is being filed contemporaneously herewith.

        Plaintiffs have not previously requested an adjournment of the Initial Pretrial Conferences.
Counsel for Defendant Su Pin Lu has consented to this request and signed the stipulation.
Defendants Oliver Rabiller, Alessandro Gili, Peer Bracke, Sean Deason, Craig Balis, Thierry
Mabru, Russell James, Carlos Cardoso, Maura Clark, Courtney Enghauser, Susan Main, Carsten
Reinhardt and Scott Tozier (collectively, the “Garrett D&O Defendants”) have not yet appeared
in this litigation. The undersigned counsel have notified Garrett’s bankruptcy counsel of this
stipulation, and said counsel has confirmed the Garrett D&O Defendants have not yet retained
counsel and that Garrett’s bankruptcy counsel does not object to the filing of this joint stipulation.
         Case 1:20-cv-09279-JPC Document 12 Filed 12/04/20 Page 2 of 2

Hon. John P. Cronan
November 23, 2020
Page 2 of 2

                                   Respectfully Submitted,

/s/ Andrew J. Entwistle
Andrew J. Entwistle
ENTWISTLE & CAPPUCCI LLP
299 Park Avenue, 20th Floor
New York, New York 10171
Telephone: (212) 894-7200

Counsel for The Gabelli Asset Fund, The Gabelli
Dividend & Income Trust, The Gabelli Value 25
Fund Inc., The Gabelli Equity Trust Inc., SM
Investors LP and SM Investors II LP

/s/ Greg Linkh
Greg Linkh
GLANCY PRONGAY & MURRAY LLP
230 Park Avenue, Suite 530
New York, New York 10169
Tel: (212) 682-5340

Counsel for Steven Husson

/s/ Jeremy Lieberman
Jeremy Lieberman
POMERANTZ LLP
600 3rd Avenue
New York, NY 10016
Tel: (212) 661-1100

Counsel for Joseph Froehlich




                                      Plaintiffs' request is GRANTED. The Initial Pretrial Conference scheduled for
                                      December 7, 2020 at 2:00 p.m. is adjourned sine die.


                                      SO ORDERED.
                                                                       ___________________________
                                      Date: December 3, 2020           JOHN P. CRONAN
                                            New York, New York         United States District Judge
